Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show "straight line L" as described in Para.51 of the specification.  The referenced figures 9 and 10 (or any of the figures) do not show said line.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6-10, it is unclear what is being claimed by “the moving body moves in a state where longitudinal directions of the first arm and the second arm are inclined with respect to a straight line connecting the first rotary shaft and the second rotary shaft” as the longitudinal directions of the first arm and the second arm define axes, it’s is unclear how the direction is inclined.
Claim 14 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 15-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Integrated Process Systems LTD (KR-2008-0039775), cited by Applicant and referenced herein as KR ‘775.

Regarding claim 1, KR ‘775 discloses a substrate transfer mechanism comprising: 
a moving body (261) moving horizontally: 
a support body (262) provided at the moving body to rotate about a vertical shaft: 
a first rotary shaft (254) and a second rotary shaft (253) disposed vertically (Fig.6) while being spaced apart from each other in a horizontal direction of the support body (Fig.2);  
a first arm (273) forming a first substrate support region for supporting a first substrate, the first arm having a base portion connected to the first rotary shaft and a tip portion rotating at an outer side of the support body (Fig.6); 
a second arm (263) forming a second substrate support region for supporting a second substrate different from the first substrate, the second arm having a base portion connected to the second rotary shaft and a tip portion rotating the outer side of the support body (Fig.2,6): and 
an elevating mechanism configured to raise and lower the second rotary shaft depending on a direction of the second arm with respect to the support body to avoid interference between the first arm and the second arm (Figs.5-6).

Regarding claim 2, KR ‘775 further discloses when a direction of the first arm is identical to the direction of the second arm, a height of the first substrate support region is identical to a height of the second substrate support region (Fig.2).

Regarding claims 3 and 4, KR ‘775 further discloses the first substrate support region supports a plurality of substrates along a longitudinal direction of the first arm and the second substrate support region supports a plurality of substrates along a longitudinal direction of the second arm (Fig.7).

Regarding claim 5, KR ‘775 further discloses the moving body and the support body form an articulated arm (Fig.2).

Regarding claims 6-10, KR ‘775 further discloses the moving body moves in a state where longitudinal directions of the first arm and the second arm are inclined with respect to a straight line connecting the first rotary shaft and the second rotary shaft (unclear, see 112 rejection above) and the first arm and the second arm cross with each other (Page 10, Para.6 – Page 11, Para.2).

Regarding claim 11, KR ‘775 further discloses said direction of the second arm with respect to the support body is a longitudinal direction of the second arm with respect to a longitudinal direction of the support body (Fig.2).

Regarding claim 12, KR ‘775 discloses a substrate processing apparatus comprising: 
a transfer chamber of a vacuum atmosphere (221); 
a processing module (241) connected to the transfer chamber and configured to process a substrate in a vacuum atmosphere; 
a load-lock module (230) connected to the transfer chamber; 
a substrate transfer mechanism (252) provided in the transfer chamber to transfer the substrate between the load-lock module and the processing module, 
the substrate transfer mechanism comprising: 
a moving body (261) moving horizontally: 
a support body (262) provided at the moving body to rotate about a vertical shaft: 
a first rotary shaft (254) and a second rotary shaft (253) disposed vertically (Fig.6) while being spaced apart from each other in a horizontal direction of the support body (Fig.2);  

a second arm (263) forming a second substrate support region for supporting a second substrate different from the first substrate, the second arm having a base portion connected to the second rotary shaft and a tip portion rotating the outer side of the support body (Fig.2,6): and 
an elevating mechanism configured to raise and lower the second rotary shaft depending on a direction of the second arm with respect to the support body to avoid interference between the first arm and the second arm (Figs.5-6); and 
a loader module on which a transfer container storing the substrate is mounted and through which the substrate is transferred between the transfer container and the load-lock module (Fig.7).

Regarding claim 15, KR ‘775 discloses a substrate transfer method comprising: 
horizontally moving a moving body (261, Fig.2); 
rotating a support body provided at the moving body about a vertical shaft (262, Fig.2); 
rotating a first rotary shaft (254) and a second rotary shaft (253) disposed vertically (Fig.6) while being spaced apart from each other in a horizontal direction of the support body (Fig.2); 
rotating a tip portion of a first arm at an outer side of the support body, the first arm forming a first substrate support region for supporting a first substrate and having a base portion connected to the first rotary shaft and the tip portion (Fig.2,6) (Page 10, Para.6 – Page 11, Para.2); 
rotating a tip portion of a second arm at the outer side of the support body, the second arm forming a second substrate support region for supporting a second substrate different from 
raising and lowering the second rotary shaft depending on a direction of the second arm with respect to the support body to avoid interference between the first arm and the second arm (Figs.5-6).

Regarding claim 16, KR ‘775 further discloses said direction of the second arm with respect to the support body is a longitudinal direction of the second arm with respect to a longitudinal direction of the support body (Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Integrated Process Systems LTD (KR-2008-0039775) in view of Kimura (US Pub App 2010/0068009).

Regarding claim 13, KR ‘775 further discloses the first arm and the second arm to enter the processing module at the same time (Fig.2, 4, 5) (Page 10, Para.6 – Page 11, Para.2).
KR ‘775 does not further specifically disclose a controller configured to output a control signal for controlling the first arm and the second arm to enter the load-lock module sequentially.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified KR ‘775 in view of Kimura to have a controller configured to output a control signal for controlling the first arm and the second arm to enter the load-lock module sequentially for the purpose of wafer processing (blank time) can be reduced.

Regarding claim 14, KR ‘775 does not further specifically disclose the controller is configured to output a control signal for allowing the first arm to enter the processing module to receive the first substrate stored in the processing module, for retracting the first arm supporting the first substrate from the processing module, and for allowing a second arm supporting the second substrate to enter the processing module to transfer the second substrate to the processing module.
Kimura teaches wherein operations are carried out sequentially and pre-scheduled by a controller (Para.90-94). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified KR ‘775 in view of Kimura to have controller is configured to output a control signal for allowing the first arm to enter the processing module to receive the first substrate stored in the processing module, for retracting the first arm supporting the first substrate from the processing module, and for allowing a second arm supporting the second substrate to enter the processing module to transfer the second substrate to the processing module for the purpose of wafer processing (blank time) can be reduced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652